DETAILED ACTION

This Office Action is a response to an amendment filed on 06/17/2022, in which claims 1, 4, 7, 10, 13-14, 17, 21, 23, and 25-35 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

REASONS FOR ALLOWANCE

Claims 1, 4, 7, 10, 13-14, 17, 21, 23, and 25-35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, and 14 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, 7, and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitation of: “the filter comprises a horizontal filter and a vertical filter for the inter prediction, and each of the horizontal filter and the vertical filter for the inter prediction is determined based on the size of the target block and whether the merge mode is used for the inter prediction for the target block or not, a filter tap and filter coefficients of the horizontal filter for the inter prediction is determined based on a plurality of interpolation filters comprising an 8-tap filter based on the size of the target block, and a filter tap and filter coefficients of the vertical filter for the inter prediction is determined based on a plurality of interpolation filters comprising an 8-tap filter based on the size of the target block.” as recited in claim 1. Claims 7 and 14 claim features similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable.
Claims 1, 7, and 14 are allowed and all claims dependent on claims 1, 7, and 14 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483